           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 1 of 22




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
IN RE:                                                               CHAPTER 11
LIMETREE BAY SERVICES, LLC, et al., 1                                CASE NO.: 21-32351
            Debtors.                                                 (Jointly Administered)

LIMETREE BAY REFINING, LLC

                             Plaintiff,                              Adv. Pro. ________

         v.


BEECHER COTTON, PAMELA COLON,
SIRDINA ISAAC-JOSEPH, ESTHER
CLIFFORD, SYLVIA BROWNE, ALVINA
JEAN-MARIE ILARRAZA, FRANCIS E.
CHARLES, THERESA J. CHARLES, HELEN
SHIRLEY, ANISHA HENDRICKS, CRISTEL
RODRIGUEZ, JOSIE BARNES, ARLEEN
MILLER, ROSALBA ESTEVEZ, ISIDORE
JULES, JOHN SONSON, VIRGINIE
GEORGE, CLIFFORD BOYNES,
CHRISTOPHER CHRISTIAN, MARGARET
THOMPSON, DELIA ALMESTICA, CARLOS
CHRISTIAN, ANNA REXACH-
CONSTANTINE, MERVYN CONSTANTINE,
NEAL DAVIS, EDNA SANTIAGO,
GUIDRYCIA WELLS, O’SHAY WELLS,
AARON G. MAYNARD, VERNE MCSWEEN,
ROCHELLE GOMEZ, MYRNA MATHURIN,
JOAN MATHURIN, LEOBA JOHN
BAPTISTE, WARRINGTON CHAPMAN,
AND ANNE MARIE JOHN BAPTISTE,

                             Defendants.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 2 of 22




               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF


         Plaintiff Limetree Bay Refining, LLC (the “Limetree Refining,” or the “Debtor”),

which, along with its debtor affiliates (together, the “Debtors”), is a debtor and debtor in

possession in the above-captioned chapter 11 cases, hereby alleges for its Complaint for

Declaratory and Injunctive Relief (the “Complaint”), upon knowledge of its own acts and upon

information and belief as to all other matters, as follows:

    I. NATURE OF THE ACTION

         1.        Limetree Refining seeks declaratory and, additionally or in the alternative,

injunctive relief to stay or enjoin the continued prosecution of four class action lawsuits. In these

class actions, the plaintiffs allege that while attempting to re-start operations, the Limetree Bay

Oil Refinery (the “Refinery”) emitted pollutants. These cases are Cotton v. Limetree Bay

Ventures, LLC, Case No. 1:21-cv-00261 (D.V.I.) (“Cotton Action”), Shirley v. Limetree Bay

Ventures LLC, Case No. 1:21-cv-00259 (D.V.I.) (“Shirley Action”), Charles v. Limetree Bay

Ventures, LLC, 1:21-cv-00260 (D.V.I.) (“Charles Action”), and Boynes v. Limetree Bay

Ventures, LLC, Case No. 1:21-cv-00253 (D.V.I.) (“Boynes Action,” and together with the

Cotton Action, the Shirley Action and the Charles Action, the “Class Actions”). The Class

Actions are currently before the United States District Court for the Virgin Islands (the “Virgin

Islands Court”) against the Debtor, and the following entities (the “Non-Debtor Defendants”):

Limetree Bay Ventures, LLC (“Limetree Ventures”), Limetree Bay Terminals LLC (“Limetree

Terminals”), Arclight Capital Partners LLC, Freepoint Commodities, LLC, EIG Global Energy

Partners, LLC, BP Products North America. The Class Actions were brought by the above-

captioned defendants in this adversary proceeding (collectively, the “Class Action Plaintiffs”).




                                                  2
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 3 of 22




         2.        In 2021, after the Debtors restarted the refinery, the Debtors began experiencing

operational issues, which prompted investigations by the United States Environmental Protection

Agency (the “EPA”) and Virgin Islands Department of Planning and National Resources, as well

as a request from the United States Attorney for the Virgin Islands to visit and tour certain

operations at the Refinery.      On May 12, 2021, an incident occurred at the Refinery—causing a

small amount of oil to disperse in certain areas downwind of the Refinery. These Class Actions

arise of the Refinery’s operations.

         3.        The Debtor’s bankruptcy filing stayed the Class Actions as to the Debtor under

section 362 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy

Code”). The Virgin Islands Court issued an order stating as much, but at the same time,

requesting significant briefing on issues that directly impact the Debtor’s estate, including

whether the claims can proceed against the Non-Debtor Defendants in light of the stay and

whether the Non-Debtor Defendants Limetree Ventures and Limetree Terminals can be subject

to a mandatory injunction requiring them to remediate environmental issues, which could open

up the Debtor’s estate to liability even if the Debtor is not a subject to any order.

         4.        The Debtor requests a stay in prosecution of the Class Actions against the Non-

Debtor Defendants because prosecution would continue to harm the Debtor’s estate in the

following ways.        First, the Debtor’s breathing spell has already been interrupted by the

significant litigation caused by these Class Actions. Since the Petition Date, court hearings in

the Class Actions, briefing schedules, coordination of joint defenses, and review of initial

disclosures and discovery have already taxed the Debtor’s thin resources which should be

focused on potential restructuring options. The Virgin Islands Court issued an order last week

requiring all defendants—ostensibly including the Debtor—to brief the effect of the

commencement of the Debtor’s Chapter 11 filing on the Class Actions by midnight on Tuesday,


                                                   3
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 4 of 22




July 27, 2021, which has already created costs for the estates by requiring their professionals to

address the Class Actions at this critical juncture early in the Chapter 11 Cases. Moreover, the

potential for continuation of the Class Actions with respect to the Debtor and/or the Non-Debtor

Defendants will continue to place undue stress and confusion on the Debtor’s management, and

their relationships with their Non-Debtor Defendants. As the Court is well aware, the Debtors are

currently working through critical initial Chapter 11 issues such as their DIP budget, going

concern sale alternatives, management of critical vendors, and ongoing regulatory compliance.

While the claims of the Class Action Plaintiffs are important and should ultimately be dealt with

by an appropriate court, it is in the best interest of all parties that the Debtor be able focus its

resources and efforts on maximizing value for all stakeholders, including the Class Action

Plaintiffs.        Second, the interrelationship of the defendants means that severance of the Class

Actions against the Non-Debtor Defendants would be complicated at best, and impossible at

worst. The harm alleged in the Class Actions occurred at the Refinery, which is owned and

operated by the Debtors. Any determination of liability of the Non-Debtor Defendants would

implicate the Debtors’ Refinery, and thus would allow the Class Action Plaintiffs to try the

Debtor’s case in absentia in violation of the automatic stay. Moreover, continued litigation by

the Non-Debtor Defendants would necessarily require significant resources from the Debtor in

connection with discovery because substantially all of the documents, information, and personnel

necessary to prosecute the Class Actions are within the possession of the Debtor. Put another

way, absent the requested relief, the continuation of the Class Actions threatens to continue to

require significant resources from the Debtors at a critical juncture when their liquidity is limited

and attention focused on efforts to maximize stakeholder value. Third, the Class Actions are

causing undue expense to the Debtor’s estate because of the breadth and complication of the




                                                    4
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 5 of 22




issues. A stay of the Class Actions will allow the Debtor to determine the most efficient way to

proceed with these claims.

         5.        The Debtor accordingly files this Complaint seeking a declaratory judgment

extending the automatic stay to cover the Class Actions against the Non-Debtor Defendants until

the completion of the Debtor’s restructuring process. Additionally or in the alternative, the

Debtor seeks an injunction barring prosecution of the Class Actions for the same period.

However, contemporaneously herewith, the Debtor moves for a stay or an injunction for only 60

days, as a preliminary measure, to allow the Debtors breathing room to focus on critical aspects

of its overall restructuring prospects and to determine the best way to proceed in the Class

Actions.

    II. JURISDICTION AND VENUE

         6.        The United States Bankruptcy Court for the Southern District of Texas (the

“Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of Texas, dated May 24, 2012 (the “Amended Standing Order”).

         7.        This adversary proceeding is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)

         8.        Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

    III. RELIEF REQUESTED

         9.        Limetree Refining seeks a declaration that the prosecution of the Class Actions

and all claims therein against the Non-Debtor Defendants are stayed until completion of the

Debtor’s restructuring process pursuant to sections 362(a)(1) and (a)(3) of the Bankruptcy Code,

and Rule 7001(9) of the Bankruptcy Local Rules for the Southern District of Texas (the

“Bankruptcy Local Rules”).


                                                    5
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 6 of 22




         10.       Additionally or in the alternative, Limetree Refining seeks to enjoin prosecution

of the Class Action and all claims therein against the Non-Debtor Defendants until completion of

the Debtor’s restructuring process pursuant to section 105 of the Bankruptcy Code and

Bankruptcy Rule 7001(7).

    IV. THE PARTIES

         11.       Debtor Limetree Bay Refining, LLC is a limited liability company formed under

the laws of the United States Virgin Islands with its principal place of business at 1 Estate Hope

Christiansted, Virgin Islands 00820. LBR is a wholly owned subsidiary of Debtor Limetree Bay

Refining Holdings II, LLC,

         12.       Beecher Cotton, a plaintiff in the Cotton Action, is a resident of St. Croix, U.S.

Virgin Islands.

         13.       Pamela Colon, a plaintiff in the Cotton Action, is a resident of St. Croix, U.S.

Virgin Islands.

         14.       Sirdina Isaac-Joseph, a plaintiff in the Cotton Action, is a resident of St. Croix,

U.S. Virgin Islands.

         15.       Esther Clifford, a plaintiff in the Cotton Action, is a resident of St. Croix, U.S.

Virgin Islands.

         16.       Sylvia Brown, a plaintiff in the Cotton Action, is a resident of St. Croix, U.S.

Virgin Islands.

         17.       Plaintiff Alvina Jean-Marie Ilarraza, a plaintiff in the Cotton Action, is a resident

of St. Croix, U.S. Virgin Islands.

         18.       Francis E. Charles, a plaintiff in the Charles Action, is a resident of St. Croix,

U.S. Virgin Islands.




                                                     6
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 7 of 22




         19.       Theresa J. Charles, a plaintiff in the Charles Action, is a resident of St. Croix,

U.S. Virgin Islands.

         20.       Helen Shirley, a plaintiff in the Shirley Action, is a resident of St. Croix, U.S.

Virgin Islands.

         21.       Anisha Hendricks, a plaintiff in the Shirley Action, is a resident of St. Croix, U.S.

Virgin Islands.

         22.       Cristel Rodriguez, a plaintiff in the Shirley Action, is a resident of St. Croix, U.S.

Virgin Islands.

         23.       Josie Barnes, a plaintiff in the Shirley Action, is a resident of Texas.

         24.       Arleen Miller, a plaintiff in the Shirley Action, is a resident of Colorado.

         25.       Rosalba Estevez, a plaintiff in the Shirley Action, is a resident of New Jersey.

         26.       Virginie George, a plaintiff in the Shirley Action, is a resident of Texas.

         27.       Isidore Jules, a plaintiff in the Shirley Action, is a resident of St. Croix, U.S.

Virgin Islands.

         28.       John Sonson, a plaintiff in the Shirley Action, is a resident of St. Croix, U.S.

Virgin Islands.

         29.       Clifford Boynes, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         30.       Christopher Christian, a plaintiff in the Boynes Action, is a resident of St. Croix,

U.S. Virgin Islands.

         31.       Margaret Thompson, a plaintiff in the Boynes Action, is a resident of St. Croix,

U.S. Virgin Islands.

         32.       Delia Almestica, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.


                                                     7
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 8 of 22




         33.       Carlos Christian, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         34.       Anna Rexach-Constantine, for herself and her minor children J.M.M., V.M.,

Z.R.C. and M.M., is a plaintiff in the Boynes Action and a resident of St. Croix, U.S. Virgin

Islands.

         35.       Mervyn Constantine, a plaintiff in the Boynes Action, is a resident of St. Croix,

U.S. Virgin Islands.

         36.       Neal Davis, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S. Virgin

Islands.

         37.       Edna Santiago, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         38.       Guidrycia Wells, for herself and her minor child O.N., is a plaintiff in the Boynes

Action and a resident of St. Croix, U.S. Virgin Islands.

         39.       O’Shay Wells, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         40.       Aaron G. Maynard, a plaintiff in the Boynes Action, is a resident of St. Croix,

U.S. Virgin Islands.

         41.       Verne McSween, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         42.       Rochelle Gomez, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         43.       Myrna Mathurin, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.




                                                     8
4812-5644-7475.1
           Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 9 of 22




         44.       Joan Mathurin, a plaintiff in the Boynes Action, is a resident of St. Croix, U.S.

Virgin Islands.

         45.       Leoba John Baptiste Pelle, a plaintiff in the Boynes Action, is a resident of St.

Croix, U.S. Virgin Islands. ,

         46.       Warrington Chapman, a plaintiff in the Boynes Action, is a resident of St. Croix,

U.S. Virgin Islands.

         47.       Anne Marie John Baptiste, a plaintiff in the Boynes Action, is a resident of St.

Croix, U.S. Virgin Islands.

    V. FACTUAL BACKGROUND

         A. The Refinery

         46.       Built in the 1960s, the Refinery and the Limetree Bay Terminal are located on the

south-central coast of St. Croix, U.S. Virgin Islands. The Refinery was originally constructed by

the Amerada Hess Corp., as the Hess Oil V.I. Corp. (HOVIC) refinery, which later became the

HOVENSA refinery. In 2011, the United States Environmental Protection Agency (the “EPA”)

sued the Refinery’s then-owner HOVENSA LLC for violations of the Clean Air Act, 42 U.S.C.

§§ 7801 et seq. (1970), concerning its Refinery operations, which resulted in HOVENSA and the

EPA entering into a consent decree. United States, et al. v. Hovensa LLC, Case No.

11-cv-00006-RAM-GWC (D.V.I. June 7, 2011), ECF No. 6 (“Consent Decree”).

         47.       In 2015, HOVENSA LLC filed a petition for relief under chapter 11 of the

Bankruptcy Code. In re HOVENSA LLC, Case No. 1:15-bk-10003-MFW (Bankr. D.V.I.). In

2016, Limetree Bay Holdings, LLC, HOVENSA LLC and Hess Oil Virgin Islands Corp. entered

into an agreement whereby Limetree Bay Holdings, LLC purchased certain assets from

HOVENSA, including the Refinery. See In re HOVENSA LLC, Case No. 1:15-bk-10003-MFW,

Asset Purchase Agreement, ECF No. 556, Ex. 1 (Bankr. D.V.I. Jan. 15, 2016).


                                                   9
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 10 of 22




         48.       On February 1, 2021, the Debtors restarted the Refinery. Shortly thereafter, the

Refinery began experiencing operational issues, which prompted investigations by the EPA and

Virgin Islands Department of Planning and National Resources, as well as a request from the

United States Attorney for the Virgin Islands to visit and tour certain operations at the Refinery.

See Decl. of Mark Shapiro in Support of Chapter 11 Petitions and First Day Motions, dated July

12, 2021, ECF No. 8 (“Shapiro Decl.”), at ¶¶ 7-8. On May 12, 2021, an incident occurred at

the Refinery—causing a small amount of oil to disperse in certain areas downwind of the

Refinery. Id. at ¶ 8. In response, on May 13, 2021, the Debtors voluntarily ceased all refining

operations at the Refinery on a temporary basis to investigate and remedy potential issues prior

to any further incidences, and on May 14, 2021, the Debtors received an order from the EPA

directing the Debtors to immediately cease any and all Refinery operations for a period of 60

days pending the completion of certain operational and compliance audits. Id.

         B. The Class Actions

         48.       The Class Actions all arise out of the Refinery’s operations, and allegations in the

complaints go back to the 2011 Consent Decree. In the Shirley Action, plaintiffs allege that the

Refinery “caused tons of airborne chemical emissions” and seek certification of two classes: a

“medical monitoring class,” consisting of “all persons exposed to sulfur dioxide, particulate,

matter oil droplets or other polluting substance emitted from the [Refinery] from February 1,

2021 to present,” and a “homeowner class,” consisting of property owners on St. Croix who were

allegedly subjected to the same substances from February 1, 2021 to present. Shirley Action,

Complaint, ECF No. 1-1, at ¶¶ 1, 76 (D.V.I. June 24, 2021). However, while plaintiffs have

brought a claim for medical monitoring, negligence, and nuisance, they state that they “do not

seek damages for personal injury by present action, and expressly reserve same to be brought by

separate action(s).” Id. at ¶¶ 90, 96.


                                                    10
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 11 of 22




         49.       In the Charles Action, plaintiffs allege that the Refinery failed “to exercise

reasonable care in starting up and operating the refinery and terminal storage facility without the

pollution controls needed to avoid class-area harm,” and that plaintiffs “seek lost-use-and-

enjoyment damages to vindicate private property rights, not enforcement of environmental

statutes, regulations, regulatory permits, or claims for personal injury; they seek monetary

damages, no injunctive relief.” Charles Action, Complaint, ECF No. 1-3, at ¶¶ 4-5 (D.V I. June

24, 2021). In the Charles Action, the class is alleged to be defined as “persons who have resided

in the neighborhoods north, northwest, west, and southwest of the Limetree complex on or after

January 1, 2020.” Id. at ¶ 58.

         50.       In the Boynes Action, plaintiffs brought claims for negligence, violation of

environmental laws, nuisance, medical monitoring, and emotional distress, and alleged that

defendants’ actions “caused both physical personal injury and real and personal property

damage.” Boynes Action, Complaint, ECF No. 1, at ¶ 115 (D.V.I. June 9, 2021). The class is

alleged to be defined as “[a]ll persons who owned property (real and/or personal), and/or

operated a business, and/or worked or resided on St. Croix and who have been harmed” by the

defendants, since the date the Debtors acquired the Refinery. Id. at ¶ 101.

         51.       In the Cotton Action, plaintiffs allege that the Refinery “failed to properly store,

use, refine, and/or dispose of oil and other chemicals, toxins, and particulates,” and as a result,

plaintiffs suffered personal injury and damage to property. Cotton Action, Complaint, ECF No.

1-3, ¶¶ 154, 158 (D.V.I. June 24, 2021). In that action, plaintiffs assert claims for negligence,

nuisance, trespass, violation of the Virgin Islands environmental law, emotional distress, and a

claim for medical monitoring. Id. at ¶¶ 151-216. Plaintiffs allege that the class is defined as “all

persons or entities who have suffered injuries and/or damages” from alleged contamination

events in 2021, as well as a “separate medical monitoring class.” Id. at ¶ 141.


                                                    11
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 12 of 22




         C. Events in the Virgin Islands Court

         52.       In the Shirley Action and the Cotton Action, plaintiffs filed motions for

emergency relief. The Shirley Action plaintiffs filed a Motion for a Protective Order Regarding

Limetree’s Communications with Putative Class Members, Shirley Action, ECF No. 1-5

(“Shirley Emergency Motion”). In that motion, the plaintiffs asked for court oversight over all

communications with proposed class members, and they asked the court to void prior settlement

agreements. Id. at 10. On June 25, 2021, Limetree Ventures, Limetree Terminals and Limetree

Refining filed an opposition. Shirley Action, Opposition, dated June 25, 2021, ECF No. 5.

         53.       The Cotton Action plaintiffs filed a similar Emergency Motion for Temporary

Restraining Order and Preliminary Mandatory Injunction, Cotton Action, ECF No. 1-6 (“Cotton

Emergency Motion”). In that motion, plaintiffs alleged that the defendants were improperly

communicating with purported class members and negotiating settlements and releases. Id. They

asked the court to ban Limetree from communicating with potential class members settlements

and anything else related to the instant litigation, void release agreements homeowners have

previously signed, and order Limetree to clean homes, vehicles and other property due to what

plaintiffs characterize as an “oil spill.” Id. at 4-5. On June 30, 2021, Limetree Ventures,

Limetree Terminals and Limetree Refining filed an opposition. Cotton Action, Opposition, dated

June 30, 2021, ECF No. 15.

         54.       On July 12, 2021, the Debtors filed their petitions for relief under Chapter 11 of

the Bankruptcy Code in this Court.

         55.       On July 14, 2021, Limetree Refining filed a Notice of Commencement of Chapter

11 Bankruptcy Cases in all four Class Actions. See Boynes Action, ECF No. 48; Shirley Action,

ECF No. 12; Cotton Action, ECF No. 82; Charles Action, ECF No. 31.




                                                   12
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 13 of 22




         56.       On July 15, 2021, Judge Wilma A. Lewis held an omnibus hearing the Shirley

Emergency Motion and the Cotton Emergency Motion. See Cotton Action, Minute Entry, ECF

No. 95; Shirley Action, Minute Entry, ECF No. 13. On July 16, 2021, the Virgin Islands Court

issued a memorandum opinion and order. See Cotton Action, ECF No. 100. The DVI Order

made the following rulings:

    •    the court required all defendants to brief the issue of whether the automatic stay applies

         to the Non-Debtor Defendants as well, id. at 4;

    •    the court permitted briefing on the Cotton Action plaintiffs’ argument for mandatory

         injunctive relief to require Limetree Ventures and Limetree Terminals, two Non-Debtor

         Defendants, to clean the “oil spill,” including plaintiffs’ “homes, cisterns, vehicles and

         grounds,” id. at 4-5;

    •    the court enjoined all defendants, including the Debtor, from soliciting settlement

         agreements and using a release without the Virgin Island Court’s review and approval, id.

         at 7;

    •    the court deferred its ruling on whether the defendants’ previously obtained settlements

         and releases are deemed invalidated or void, id.; and

    •    the court permitted the Cotton Action plaintiffs to file a motion for remand to the

         Superior Court of the Virgin Islands by July 23, 2021. Id.

         D. If the Automatic Stay is Not Extended to the Non-Debtor Defendants, the
            Debtors and Their Estates Will Be Irreparably Harmed

         57.       If the Class Actions continue and are not stayed or enjoined, the Debtor’s estates

will be harmed and efforts to successfully and efficiently move through these bankruptcy

proceedings will be materially impacted.            The flurry of activity in the Class Actions

notwithstanding, the Debtor’s Chapter 11 filing has further stretched the Debtor’s thin resources



                                                   13
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 14 of 22




and significantly impaired its ability to focus efforts on stabilization and ultimate sale of the

Debtor’s assets through Chapter 11. In order to aid in these efforts, the Debtor seeks declaratory

relief to stay the continued prosecution of the Class Actions against the Non-Debtor Defendants,

so that the Debtor can obtain the benefits of its own automatic stay.

         58.       In this case, extension of the stay is warranted because prosecution of the Class

Actions against the Non-Debtor Defendants effectively would exercise control over property the

estate. There is no question that the Debtor has a significant, ongoing relationship with the Non-

Debtor Defendants in the Class Actions and the Debtor has an integral role in the facts and

circumstances surrounding the Class Actions that will render it impossible for the Class Action

Plaintiffs to continue litigation against the Non-Debtor Defendants without severely prejudicing

the Debtor’s rights and adversely impacting the Debtor’s estate at this critical juncture. Since

learning of these Class Actions, the Debtor’s professionals and management have been on

conference calls with multiple lawyers for each of the co-defendants, including local counsel,

working to coordinate responses to the requests from the Virgin Islands Court. Furthermore, a

significant portion of the documents, information, and personnel necessary to prosecute the Class

Actions—even if solely with respect to the Non-Debtor Defendants—is in possession of the

Debtor, which owns and operates the Refinery. Therefore, continuation of the Class Actions

against the Non-Debtor Defendants will undoubtedly continue to require the Debtor’s

management and employees to expend estate resources on the Class Actions (including,

potentially, the need to be deposed and respond to discovery requests, among other things). In

the meantime, the Debtor’s professionals and management are required to monitor, and

essentially participate in, these Class Actions because of the risk of adverse rulings. This is a

particularly troubling possibility given the Debtors’ limited liquidity, subject to this Court’s

consideration of the final DIP financing terms.


                                                  14
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 15 of 22




         59.       In the brief time since the Petition Date, the Class Actions have already

dramatically impacted the Debtor notwithstanding the imposition of the automatic stay and

without an immediate extension of the stay to the Non-Debtor Defendants, the Debtor’s rights

will continue to be negatively impacted. Since the Petition Date, the Virgin Islands Court has

entered an order prohibiting all defendants from communicating with potential class members

without the Virgin Island Court’s review and approval, which may impact the Debtors’ ability to

negotiate with creditors whose participation may be necessary to document and prosecute a

chapter 11 plan in the Chapter 11 cases. DVI Order at 9. Further, the Virgin Islands Court has

entered an order requiring briefing on invalidating previously obtained settlement and releases,

and also ordered the parties to meet and confer to file a proposal to amend the form release by

July 26, 2021. Id. at 8-9. These releases all arise out of alleged injury from operations of the

Refinery, and the Debtor is a beneficiary of these releases. The Virgin Island Court has also

ordered briefing on whether the automatic stay should extend to the Non-Debtor Defendants,

with the defendants’ brief due on July 26, 2021. Id. at 9. Briefing is also ongoing as to whether

Limetree Terminals and Limetree Ventures must provide relief to plaintiffs under a mandatory

injunction – again, for operation of the Debtors’ Refinery – which, if granted, could have the

impact of adjudicating claims against the Debtor’s estate in absentia. Id. at 4-5. The parties have

until August 3, 2021, to request the Virgin Islands Court to hold an evidentiary hearing on the

mandatory injunction, id. at 9, and on July 23, 2021, the plaintiffs in the Cotton Action filed a

memorandum in further support of their motion for a mandatory injunction. Cotton Action, ECF

No. 114. Finally, the Virgin Islands Court required the plaintiffs in the Cotton Action to file a

motion for remand by July 23, 2021, which they did. See Cotton Action, ECF No. 112.

         60.       Because of the Debtor’s relationship with the other Non-Debtor Defendants, the

Debtor has had to spend significant time with the Non-Debtor Defendants regarding the Debtor’s


                                                 15
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 16 of 22




position on the claims asserted, coordinating issues related to the joint defense against the claims,

and review of discovery matters related to the claims that are expected to arise in the future. The

Debtor cannot ignore the Class Actions, as long as they are ongoing against the Non-Debtor

Defendants, because of the potential impact to the estate.

         61.       Without an extension of the stay to Non-Debtor Defendants, the Virgin Islands

Court may require Limetree Ventures and Limetree Terminals to clean and remediate plaintiffs’

property promptly; it may not approve future communications with plaintiffs; it may invalidate

settlements; and it may remand an action to Superior Court of the Virgin Islands.                  The

interrelationship of the Class Action defendants and the defendants’ risk of liability require an

extension of the stay.

         62.       In addition, the Debtors and the Non-Debtor Defendants all have contractual

relationships relating to the Debtors’ operations.        Allegations in the Cotton Complaint, for

example, go as far back as the 2011 Consent Decree. See Cotton Class Action, Complaint, at

¶ 54. The Debtor’s request for a brief respite from dealing with these issues is appropriate so that

the Debtor can ensure that its rights are not abrogated by the Class Actions

         63.       Similarly, given the amount of overlapping issues in the Class Action, the Class

Actions would distract the Debtor’s management and professionals. The Debtor’s breathing

spell will be nonexistent if required to not only monitor, but essentially participate in the Class

Actions to protect their rights and/or provide documents, information, and/or personnel

necessary for the prosecution of the Class Actions at least with respect to the Non-Debtor

Defendants.

         64.       Finally, all of these issues, at this early point in the case, are causing and would

continue to cause undue expenses to the Debtor’s estate. If the stay is not extended, the Debtor




                                                    16
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 17 of 22




will need to react to these Class Action claims, rather than systematically and thoughtfully

approaching the claims of the Class Action Plaintiffs and all other creditors.

         65.       Because the Class Actions against the Non-Debtor Defendants will cause

irreparable injury to the Debtor’s estate, the Debtor requests the Court extend the stay to the

Non-Debtor Defendants.

         E. The Remaining Elements for an Injunction are Satisfied

         66.       The additional elements necessary for an injunction—namely, the reasonable

likelihood of success on the merits of the Debtor’s claims in this adversary proceeding, a balance

of equities favoring Limetree Refining and the Debtors, and a benefit to the public interest—are

readily satisfied here.

         67.       Here, for the reasons set forth above, the Limetree Bay is likely to prevail on the

merits of its request for declaratory relief and for an injunction until completion of the Debtor’s

restructuring process. The Court is authorized to grant relief to extend the stay on these bases.

         68.       The likelihood of irreparable harm to the Debtors from the continuation of the

Class Actions far outweighs any risk of harm to the Class Action Plaintiffs should this Court

enjoin the Class Action and the continued prosecution of the Class Action’s claims until

completion of the Debtor’s restructuring process. The Class Action Plaintiffs will suffer no

material harm from having to wait, particularly given that they filed their actions in the Virgin

Islands Court in the last 60 days.

                                    FIRST CLAIM FOR RELIEF
                                (Section 362 – Declaratory Judgment)

         69.       Limetree Refining repeats and re-alleges Paragraphs 1 through 68 of this

Complaint as if fully set forth herein.




                                                   17
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 18 of 22




         70.       Limetree Refining seeks an order staying the prosecution of the Class Actions as

to the Non-Debtor Defendants until completion of the Debtor’s restructuring process, pursuant to

sections 362(a)(1) and 362(a)(3) of the Bankruptcy Code.

         71.       The extension of the stay is necessary because the claims against Limetree are

inextricably intertwined. All alleged harm arose out of operations of the Refinery, and the

interrelationships between the Debtors and Non-Debtor Defendants mean that continuation of

Class Action against the Non-Debtor Defendants could harm the Debtor’s ability and opportunity

to defend itself against the claims in the Class Action. If the Class Actions continue against

Non-Debtor Defendants, substantive rulings that may issue without the Debtor’s input or through

deposition testimony that may be taken on issues relevant to the Debtor’s defense without their

participation. Similarly, such rulings could prejudice the Debtors with regard to other similar

claims arising out of operations at the Refinery.

         72.       In addition, the relationship between Debtors and Non-Debtor Defendants means

that the Debtor’s management and professionals would be required to monitor and perhaps

participate the Class Actions. These briefings are continuing and ongoing in the Virgin Islands

Court, and the briefs impact such significant issues as prior-obtained releases and potential

mandatory injunction to clean and remediate plaintiffs’ property. These complicated issues

create an undue burden and undue expense on the Debtor’s estate, and the automatic stay is

designed to protect the Bankruptcy Code’s orderly process to handle resolution of these claims.

         73.       The Debtor’s relationship to the other parties in the litigation and its integral role

in the facts and circumstances surrounding the Class Actions make it impossible for the Class

Action Plaintiffs to continue litigation against the Non-Debtor Defendants without severely

prejudicing the Debtor’s right and adversely impacting the Debtor’s estate. Since learning of

these Class Actions, the Debtor’s professionals and management have been on conference calls


                                                    18
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 19 of 22




with multiple lawyers for each of the co-defendants, including local counsel, working to

coordinate responses to the requests from the Virgin Islands Court. If litigation is permitted to

continue against the Non-Debtor Defendants, undoubtedly, the Debtor’s management and

employees will be deposed and will need to respond to discovery requests. In the meantime, the

Debtor’s professionals and management are required to monitor, and essentially participate in,

these Class Actions because of the risk of adverse rulings.

         74.       In short, allowing the Class Actions to continue would drain estate resources and

distract from the Debtor’s efforts to successfully and expeditiously move through these

bankruptcy proceedings. Further, allowing the Class Actions to proceed would thwart the

statutory purpose of these chapter 11 proceedings by failing to provide the Debtors with a

breathing spell from litigation pressures in their efforts to achieve a value-maximizing

restructuring transaction that inures to the benefit of all stakeholders.

                                  SECOND CLAIM FOR RELIEF
                                  (Section 105 – Injunctive Relief)

         75.       Limetree Refining repeats and re-alleges paragraphs 1 through 75 of this

Complaint as if fully set forth herein.

         76.       Additionally or in the alternative, Limetree Refining seeks an injunction pursuant

to section 105 of the Bankruptcy Code barring the continued prosecution of the Class Actions, or

any of Class Action Plaintiffs’ claims against the Defendants therein, until completion of the

Debtor’s restructuring process.

         77.       Section 105(a) of the Bankruptcy Code authorizes the Court to issue “any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).




                                                   19
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 20 of 22




         78.       Continuation of the Class Action would cause irreparable harm to the Debtor’s

estate. As detailed above, the claims and the relationships of the parties are so inextricably

intertwined that a ruling against the Non-Debtor Defendants effectively would likely create an

effective ruling against the Debtors. If permitted, these rulings would impact the Debtor’s estate,

and in the meantime, the Debtor’s management and professionals would have to be focused on

the Class Actions proceeding against the Non-Debtor Defendants. The best interest of all parties

to the Debtor’s restructuring is served when the Debtor’s management and professionals can

focus on the orderly resolution of the Debtor’s case, and not be distracted by Class Actions

against non-debtors.

         79.       The likelihood of irreparable harm to the Debtors from the continuation of Class

Actions far outweighs any risk of harm to Class Action Plaintiffs should the Court enjoin the

Class Actions’ claims therein until the completion of the Debtor’s restructuring process. The

Class Action Plaintiffs will suffer no material harm, as their claims against the Debtors will be

addressed through the restructuring process, and at that point, they can pursue claims against

Non-Debtor Defendants.

         80.       The injunctive relief sought will serve the public interest by promoting a speedy

and successful conclusion of these bankruptcy proceedings—which will inure to the benefit of

all constituencies—and will advance the objectives of the automatic stay by protecting the

interests of all constituencies throughout the Debtor’s restructuring process.

         81.       There is a substantial likelihood that Limetree Refining will prevail on the merits

of its request for declaratory relief and for an injunction until completion of the Debtor’s

restructuring process. This Court has the authority to grant such relief.

         82.       Based on the foregoing, Limetree Refining respectfully requests an injunction

under section 105 of the Bankruptcy Code to enjoin the Class Actions and the continued


                                                   20
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 21 of 22




prosecution of all of Class Action’s claims against the Non-Debtor Defendants therein until

completion of these chapter 11 cases.

                                     PRAYER FOR RELIEF

         WHEREFORE, Limetree Refining respectfully demands judgment against the

Defendants in this adversary proceeding, and requests relief as follows:

                   a.   entry of a declaratory judgment pursuant to section 362 of the Bankruptcy

         Code and Bankruptcy Rule 7001(9) that the automatic stay is extended to the Non-Debtor

         Defendants until completion of the Debtor’s restructuring process;

                   b.   additionally or in the alternative, entry of an injunction pursuant to section

         105 of the Bankruptcy Code and Bankruptcy Rule 7001(7) enjoining and prohibiting

         continuation of the Class Actions against the Non-Debtor Defendants until completion of

         the Debtor’s restructuring process; and

                   c.   all such other relief as the Court may find just and proper.



         RESPECTFULLY SUBMITTED this 26th day of July, 2021.




                                                   21
4812-5644-7475.1
          Case 21-03791 Document 1 Filed in TXSB on 07/26/21 Page 22 of 22




                                          BAKER & HOSTETLER LLP

                                          /s/ Elizabeth A. Green
                                          Elizabeth A. Green, Esq.
                                          Fed ID No.: 903144
                                          Jimmy D. Parrish, Esq.
                                          Fed. ID No. 2687598
                                          SunTrust Center, Suite 2300
                                          200 South Orange Avenue
                                          Orlando, FL 32801-3432
                                          Telephone: 407.649.4000
                                          Facsimile: 407.841.0168
                                          Email: egreen@bakerlaw.com
                                                  jparrish@bakerlaw.com


                                          BAKER & HOSTETLER LLP
                                          Jorian L. Rose, Esq.
                                          N.Y. Reg. No. 2901783
                                          45 Rockefeller Plaza
                                          New York, New York
                                          Telephone: 212.589.4200
                                          Facsimile: 212.589.4201
                                          Email: jrose@bakerlaw.com
                                          (Admitted pro hac vice)

                                          Proposed Counsel for the Debtors and Debtors
                                          in Possession




                                         22
4812-5644-7475.1
